Citation Nr: 1120191	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent for ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, prior to June 26, 2008, and a rating in excess of 30 percent from June 26, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2010, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  During the course of the remand, the AMC granted a higher rating of 30 percent with an effective date of June 26, 2008.  Inasmuch as higher ratings for this disability are available, both before and after June 26, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 26, 2008, the symptomatology of the Veteran's ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, is appropriately described as no more than mild.

2.  From June 26, 2008, the symptomatology of the Veteran's ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, is appropriately described as no more than moderate.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, prior to June 26, 2008, and a rating in excess of 30 percent from June 26, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in August 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter preceded the January 2008 adjudication of the Veteran's claim, the Board finds that the duty to notify was satisfied in a timely manner.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's disability is evaluated under the rating code for paralysis of the ulnar nerve.  Complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  Mild incomplete paralysis is evaluated as 10 percent disabling for each hand.  38 C.F.R. § 4.124a, Code 8516.



Analysis

Carefully considering the pertinent evidence in light of the above, the Board finds that the record does not support assignment of higher ratings at any point during the course of the appeal.

Initially, the Board finds that a rating greater than 10 percent for the Veteran's ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, is not warranted at any time prior to June 26, 2008.

On VA examination in October 2007, the Veteran complained of hand numbness of the third, fourth, and fifth digits.  He complained that he dropped objects that he carried with his right hand.  He said that he took Percocet one to four times a day as needed for pain.  He also took Tylenol.  He had a wrist brace that he bought over-the-counter which he used, and it was noted that the brace eased the numbness in his hand occasionally.  It was further noted that the Veteran was right-hand dominant.  The examiner opined that the effect of the Veteran's right wrist disability on his usual occupation was nil, as he was retired.

The examiner observed decreased sensation along the medial aspect of the right hand, across the ulnar and median nerve distribution of the right hand, and into the forearm.  The Veteran's right wrist pain was noted to improve slightly when the wrist brace was applied.

The Veteran had a nerve compression study performed at a private facility in November 2007.  At that time, he had numbness in all five fingers of the right hand, radiating pain, and a loss of strength in his hand and arm.  After examining the Veteran and performing a nerve compression study, the examiner gave a diagnosis of mild right carpal tunnel syndrome.

VA outpatient records from 2007 and 2008 contain the Veteran's general complaints of numbness in his right hand.

For the time period prior to June 26, 2008, the Board finds that the symptoms of the claimed disability are most appropriately described as mild.  In this matter, the Board finds the opinion of the November 2007 private examiner persuasive.  This examiner performed a nerve compression study and considered the results of that test as well as the Veteran's complaints when he gave a diagnosis of mild carpal tunnel syndrome.  This examiner described the symptomatology as mild after examining the objective test results and considering the Veteran's subjective reporting of his symptoms.

The Board has considered the Veteran's complaints and finds them to be competent evidence as they regard evidence that the Veteran is able to personally observe:  in this case, right hand numbness and poor grip.  In this case, the Board finds the Veteran's complaints to be consistent with medical findings that were identified by an impartial medical examiner during the course of the November 2007 private examination.  The report of the October 2007 VA examination also supports the conclusion of the November 2007 private examiner that the Veteran's disability was most appropriately described as mild, as he apparently recorded similar statements from the Veteran as were reported to the November 2007 private examiner.

Turning to the period from June 26, 2008, the Board finds that a rating greater than 30 percent for the Veteran's ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, is not warranted.

In June 2008, the Veteran submitted lay statements from his spouse, a local handyman, and himself.  His spouse mentioned that the Veteran was not able to perform jobs around the house as he had in the past.  She mentioned that when ascending stairs, the Veteran would lose his grip on the handrail.  She added that the Veteran had trouble playing with their grandchildren.  The handyman said that the Veteran had tried to help paint the house, but the Veteran dropped the paint roller a few times.  The Veteran felt that the numbness in his hand had increased in severity.

Additional VA treatment records from 2007 and 2008 contain the Veteran's complaints of right hand numbness and bad grip.  In October 2007, the Veteran received a right lateral epicondyle injection.  The examiner remarked that the Veteran's most recent pain problem was fairly acute and probably unrelated to his carpal tunnel syndrome.

On VA examination in June 2010, the Veteran reported experiencing altered sensation to all five digits of his right hand.  He said he had weakness when holding and grasping objects with his right hand.  He added that he had difficulty holding a handrail on the stairs; he dropped drinking glasses; he was unable to play catch with his grandchildren.  He was right hand dominant.

The examiner noted that the Veteran was able to catch himself from falling with his right hand, but he was not able to grasp well for support.  Muscle atrophy was noted.  Among other things, testing showed that muscle strength in all relevant muscle groups was either 4 out of 5 or 5 out of 5.  The Veteran retained complete extension in all fingers except for the little finger, where he lacked 30 degrees.  The examiner observed that the Veteran was able to make a full fist with his right hand.  After performing the necessary tests, the examiner gave a diagnosis of right ulnar nerve compression at the elbow.  He noted that the Veteran's disability did not result in complete paralysis of the nerve.  He said that there were severe effects on the Veteran's ability to do chores, go shopping, exercise, and participate in sports and recreation.  He added that there were moderate effects on the Veteran's ability to travel, bathe, dress, perform personal grooming, and take care of his bodily functions.  He concluded that there was a mild effect on the Veteran's ability to feed himself.

The evidence indicates that from June 26, 2008, the Veteran's symptomatology is most appropriately described as moderate.  The lay statements received by the RO in June 2008 indicate that the Veteran's symptoms had increased in severity.  The Veteran received a single injection from a VA provider.  The June 2010 VA examiner identified activities of the Veteran's daily living that would be severely, moderately, and mildly impacted by his disability.  The Board acknowledges that the June 2010 VA examiner opined that there were severe effects on the Veteran's ability to do chores, go shopping, exercise, and participate in sports and recreation.  However, the Board is concerned with evaluating the Veteran's overall level of disability.  As shown through the lay evidence and the VA examination report, the Veteran's symptoms occasionally increase in severity.  However, overall, the Board finds that the average impairment displayed from June 26, 2008, is best described as moderate, as the VA examiner said that there were moderate effects on the Veteran's ability to travel, bathe, dress, perform personal grooming, take care of bodily functions, and mild effects on the Veteran's ability to feed himself.  This list indicates that the Veteran's disability moderately affects a majority of his activities of daily living.  Moreover, a finding of severe incomplete paralysis is not supported by the objective evidence that the Veteran retains normal or near normal muscle strength and range of motion in his hand. 

Consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  

Additionally, the Veteran has not asserted that his right wrist disability interferes markedly with his employment.  There is no evidence of frequent hospitalization for this disability.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the service-connected ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, pursuant to Hart.  


ORDER

A rating in excess of 10 percent for ulnar neuropathy and paresthesia of the right hand, 3rd through 5th fingers, consistent with ulnar compression, prior to June 26, 2008, and a rating in excess of 30 percent from June 26, 2008, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


